UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 12-6425


LARRY MCFARLAND,

                Petitioner - Appellant,

          v.

KIMBERLY RUNION, Mrs., Facility Director,

                Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.    Claude M. Hilton, Senior
District Judge. (1:11-cv-00206-CMH-TRJ)


Submitted:   July 11, 2012                  Decided:   July 31, 2012


Before GREGORY, DAVIS, and WYNN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Larry McFarland, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Larry McFarland seeks to appeal the district court’s

order    dismissing          his      28   U.S.C.     § 2254     (2006)        petition      for

failure to exhaust his state court remedies and has filed a

motion     to    proceed         in    forma    pauperis.             The     order     is   not

appealable       unless          a    circuit       justice      or     judge       issues     a

certificate      of        appealability.           See    28   U.S.C.       § 2253(c)(1)(A)

(2006).     A certificate of appealability will not issue absent “a

substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2) (2006).                      When the district court denies

relief    on    the       merits,     a    prisoner       satisfies     this    standard      by

demonstrating             that   reasonable         jurists     would        find     that   the

district       court’s       assessment        of   the     constitutional          claims    is

debatable       or    wrong.          Slack    v.    McDaniel,        529    U.S.     473,   484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003).

When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural

ruling is debatable, and that the petition states a debatable

claim of the denial of a constitutional right.                               Slack, 529 U.S.

at 484-85.

               We have independently reviewed the record and conclude

that McFarland has not made the requisite showing.                              Accordingly,

we deny McFarland’s motion to proceed in forma pauperis, deny a

certificate          of     appealability       and       dismiss      the     appeal.        We

                                                2
dispense   with   oral   argument   because   the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                             DISMISSED




                                    3